AMENDMENT TO OPINION ON DENIAL OF PETITION FOR REHEARING Mr. JUSTICE JONES delivered the amendment to opinion of the court: From a consideration of the Petition for Rehearing filed by the defendant it appears that we erroneously allowed plaintiff a credit for a payment to defendant for sales of fuel oil, batteries, accessories and tires in the amount of $560.89. It is made apparent in defendant’s Petition for Rehearing that $434 of this amount was given to make good a bad check which plaintiff had previously given defendant as a payment on a cash sale and was not a payment made on account for charge sales. Accordingly, our opinion is modified to show the amount of plaintiff’s payments made on account to be $126.89 rather than $560.89. The net reduction of plaintiff’s judgment then becomes $1,256.26 and the amount of plaintiff’s judgment is modified to $1,143.06. In all other aspects, the original opinion will stand and defendant’s Petition for Rehearing is denied. G. MORAN, P. J., and CREBS, J., concur.